SHAHOOD, J.
Appellant, Patrick Rooney, appeals from his judgment and sentence following his plea of no contest to one felony and two *1101misdemeanor charges. Appellant, who was sentenced pursuant to the Prison Re-leasee Reoffender Punishment Act, section 775.082, Florida Statutes (1997), asserts that the Act is unconstitutional due to violations of the: single subject rule; separation of powers doctrine; prohibition against cruel or unusual punishment; and prohibition against vagueness.
We affirm as to all issues raised. As in Simmons v. State, 755 So.2d 682 (Fla. 4th DCA 1999), rev. granted, 751 So.2d 1253 (Fla.2000), with respect to the separation of powers argument, we certify the following question to the Florida Supreme Court as one of great public importance:
Does the Prison Releasee Reoffender Punishment Act, codified as section 775.082(8), Florida Statutes (1997), violate the separation of powers clause of the Florida Constitution?
See also Woods v. State, 740 So.2d 20 (Fla. 1st DCA), rev. granted, 740 So.2d 529 (Fla.1999).
AFFIRMED.
GUNTHER and GROSS, JJ., concur.